The Honorable Steve Bell State Senator 500 East Main, Suite 208 Batesville, Arkansas 72503
Dear Senator Bell:
This is in response to your request for an opinion on the following question:
  Can an individual who is appointed by the Governor to complete an unexpired term in the Township Office of Constable be eligible for an election in the next general election to succeed himself?
It is my opinion that the answer to your question is "no."
As you note, constables are designated by the statutes as "township officers."1 See A.C.A. § 14-14-1301(b)(2) (1987). Vacancies in township offices are filled by the Governor.
This result is compelled by Section 1 of Amendment 29 to the Arkansas Constitution. See also A.C.A. § 14-14-1310(b). Section 2 of this Amendment, in the last sentence thereof, states that "No person appointed under Section 1 shall be eligible for appointment or election to succeed himself." A constable appointed by the Governor to fill an unexpired term under Section 1 of Amendment 29 is therefore not eligible to succeed himself in the next general election.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 It should be noted that recently, the Court of Appeals and the Arkansas Supreme Court have held that a constable is a "county official" at least for purposes of worker's compensation laws. See Farnsworth v. White County, 39 Ark. App. 98,839 S.W.2d 229 (1992, aff'd 312 Ark. 574, 851 S.W.2d 451 (1993). It is unclear, however, whether this designation would apply in the context raised by your question. In any event, persons appointed by the quorum court to fill vacancies in elective county offices are prohibited from succeeding themselves by Amendment 55, 29, and A.C.A. § 14-14-1310 (a)(2)(E)(1987). See generally,Hawkins v. Stover, 274 Ark. 125, 622 S.W.2d 667 (1981).